Title: To John Adams from Joshua Brackett, 15 December 1781
From: Brackett, Joshua
To: Adams, John



Boston Decr: 15. 1781
Dear Sir

A Nephew of mine, a lad of fifteen years Old, by Name Benjamin Brackett, went out a Cruize in the Ship of War of 20 Guns, Call’d the Scourge, from Salem, Commanded by Timothy Parker, was returning in a Prize to said Ship, fell in with the British Frigate Call’d the Chatham in this Bay, at the time she took the Megetion, took him and Carried him to Hallifax put him on Board the Prison ship, not many days after he was on board Came An Officer from the Attalanta Sloop of War, took him by Force, and Compell’d him to go On Board, the Attalanta Sloop of War, Notwithstanding the repeated intreaties of a Gentleman who was on Board the Prison ship, and the said sloop saild imediately for London, about three months since. If it should be in your Exelencys Power to get him Exchanged You will lay me under the Greatest Obligations, every Expence shall be most Chearfully paid your Order.
I most Heartily Congratulate your Exelency On the Glorious Capture of Lord Cornwallis, and his Army, and the Happy Prospect there is of your Exelencys soon reaping the rewards of your great Exertions in securing the Independance of your Country.

I am with the Utmost Respect your Exelencys most Obedient Huml. Servt.
Joshua Brackett


NB I had my information from a man in this Town that was at that time on Board the prison with my Nephew.

